Citation Nr: 1452278	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1973 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for GERD and established a noncompensable rating.  The Veteran appealed this initial rating.

During the course of the appeal the Veteran was granted a 10 percent rating in a February 2010 rating decision.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the file. 

This appeal was processed using the VBMS paperless appeals processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his GERD is more disabling than contemplated by his 10 percent rating.

In his August 2014 VA hearing, the Veteran testified that he suffers from gastric distress with dysphagia, regurgitation, and pain.  He stated that in addition to being on a proton pump inhibitor, he was also purchasing over the counter medication, because he has episodes of gastric distress and regurgitation as many as three to four times a week.  He stated that in addition to his prescription he takes Pepto Bismol at least weekly.  He noted that he has episodes of regurgitation that will occur in the middle of the night and early morning.  He stated he gets a burning sensation that starts in his stomach and goes to his throat, giving him a sensation in his throat when he swallows like a lump or blockage in his throat.  He stated that these symptoms are occurring three to four times a week however, he contends he has not been reporting them to the doctor.  He stated that when doctors ask how he is feeling at that particular time, he will say "I'm feeling fine," if he is feeling fine that particular day, even if he is having problems other days.  

While some of the VA medical Center (VAMC) records note that the Veteran's GERD was well controlled with medication, the Veteran reported a history of substernal pain and in March 2012 the Veteran was seen in the emergency department for epigastric pain.  He had pain in the epigastrium and right upper quadrant off and on for several months, which was not improved with omeprazole, his normal medication.  

The last VA compensation examination of the Veteran's GERD was conducted in June 2008 for the purposes of establishing service connection.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given that over six years have passed since the last VA compensation examination and the Veteran's testimony coupled with his VAMC treatment records may indicate a worsening of symptoms, the Veteran should be afforded another examination to assess the current nature and severity of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA medical records dating from July 2013 and prior to 2012.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review, 
including the Veteran's hearing testimony.

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain.  

The examiner should also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. whether there is considerable or severe impairment of health, or there is less severity).

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


